The opinion of the Court was delivered by
Watkins, J.
This is an application for a writ of mandamus, to compel the respondent board to execute and perform their official duty, under the constitutional ordinance for the relief of delinquent taxpayers, by funding relator’s warrants in three per cent five dollar bonds, as provided by said ordinance and law.
Relator shows that of the total amount of warrants, the sum of $394.80 were received by the respondent hoard on March 17, 1884; $624.51 on November 20, 1885; and $1052.06 on May 24, 1886.
That while the hoard concedes the validity of the warrants and that they are of a class fundable under the ordinance and the law, they decline to proceed to examine, endorse and exchange same for said three per cent bonds, on the ground that they can no longer act under said ordinance and law;
Resistance is made by tlie respondent board on the ground that, under the ordinance and the law, it was contemplated that said board should be of only temporary duration; and no meeting thereof has been held during the current term of office of its members, except the one of October 26, 1886, whereat they adopted a resolution, in which they declared it to he their opinion that they had no further power to act as such funding board; that they had no right or power to issue past due bonds; that the law never contemplated or authorized such action; that their predecessors acted for the full period contemplated and authorized by said ordinance and act; and that the relator should have exercised his rights prior to the 1st of January, 1886, and by his failure so to do, his right has lapsed.
*396In the alternative, they aver that, if said board is still in existence, and the power is still in force, they cannot be compelled by mandamus to declare and endorse as valid the relator’s warrants — an act within their legal discretion, after having examined them.
The ordinance in question provides that “any valid Auditor’s war' rants outstanding at the date of the adoption of the Constitution * * may be funded in bonds of the denomination of five dollars, with interest coupons attached thereto, at the rate of three per cent per annwn from the 1st day of July, 1880. The said bonds to be due and payable six years from the 1st day of January, 1880; the said coupons being payable at the State Treasury on the first of February and August of each year.”
The ordinance contains no other restriction upon the issuance of such bonds.
The statute providing for the funding of certain warrants and obligations, in pursuance of that ordinance, creates the board and designates the powers that are conferred upon them.
Section 1 of that act confers upon the board the power to fund all Auditor’s warrants which they shall find to be valid, and which are declared to be fundable by constitutional ordinance.
It directs the board “to proceed, within sixty daps from the promulgation of the act and after thirty days public advertisement, to fund said Auditor’s warrants.”
Neither the ordinance nor the statute has fixed any precise date at i which the board shall cease funding warrants therein specified. The argument of the relator is that the respondents seek to have the court establish a period of prescription unknown to the law. The failure of I the argument is in mistaking his recourse against the respondent board for an action.
It is, at most, only an option given to the warrant holder, whereby | he may obtain bonds of a certain description in exchange tor Auditor’s! warrants. If not in express terms, it was the implied intention of the! framers of the ordinance that this option should be exercised by warrant holders prior to the date therein fixed for the maturity of the| bonds to be issued in exchange for them.
The power conferred upon the board is, only in a restricted sense, a| continuing one, and solely for the purpose of auditing and funding,! *397nunc pro tunc, such warrants as shall have been presented to the board or its officers antecedent to the 1st of January, 1886.
Prom the evidence it appears that, of the total amount of the relators’ warrants, the sum of $394.80, were received by the Auditor on the 17th of March, 1884, and the sum of $624.51 on November 20, 1885; hence he is entitled to have the board examine them, and if ascertained to be fundable, in conformity with the ordinance and the law, to have given him bonds in exchange therefor.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be amended so as to make the writ of mandamus peremptory only in respect to relator’s warrants, aggregating $394.80, that were presented to the Auditor on the 17th of March, 1884, and those aggregating $624.51 that were presented on November 20, 1885; and that, when same are issued, said bonds shall bear the respective dates of their presentation, with maturity and interest according to law.
It is further ordered, adjudged and decreed that, in all other respects, said judgment is reversed.